Btjrch, J.
(concurring): Like mercy, the quality of charity is not constrained, and the disposition to give should be indulged to the fullest extent. State benevolence can go only so far. Private charity must cover the rest of the field, filled with opportunities to succor and relieve. Besides that, private charity blesses'him who gives as well as him who receives. Let it be understood that the nickels dropped into the Salvation Army tambourine, and the dollars contributed to the Children’s Home-finding Society and all the other organizations which are doing the good-will work of this state, may be perverted to support of the damage-suit industry, and contributions will likely stop, or at least will likely become scanty. *802The path of life is beset with risks which we all assume. An injured person will always have remedy against the person at fault. Beyond that, I think individuals should assume those risks which may be encountered in the administration of charity, rather than that society as a whole should suffer from a drying up of the springs of eleemosynary sustenance. Care not to threaten harm to others should be the watchword of every one, including those engaged in the administration of charitable enterprises. I have no information that as a matter of fact the freedom from liability for negligence which charitable organizations of this state have hitherto enjoyed has tended to relaxation of care on the part of managers of charities in the selection of agents and servants. Should the general welfare be threatened by looseness and indifference in that respect, the rule of nonliability to third persons might be qualified accordingly. With my present knowledge of social conditions and tendencies in this state, I subscribe to the rule announced in the syllabus of the court’s opinion.